IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 193 WAL 2019
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
JAMES DUANE BAKER-MYERS,                      :
                                              :
                    Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of November, 2019, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by petitioner, are:


      (1)    Whether the Superior Court of Pennsylvania, citing the case of
             Commonwealth v. Magliocco, 883 A.2d 479 (Pa. 2005), properly held the
             language “in violation of Chapter 31” is an essential element necessary for
             a conviction of Corruption of Minors as a felony of the third degree[.]

      (2)    Whether the evidence was sufficient for a conviction of Corruption of Minors
             as a felony of the third degree despite the jury’s acquittal of Rape, Sexual
             Assault, Aggravated Indecent Assault and Indecent Assault[.]